987 A.2d 1214 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
Donald STEWART, Petitioner.
No. 136 EAL 2009.
Supreme Court of Pennsylvania.
February 12, 2010.

ORDER
PER CURIAM.
AND NOW, this 12th day of February 2010, the Petition for Allowance of Appeal is GRANTED, limited only to issue (c). The issue, as stated, by Petitioner, is:
(c) Did the Superior Court err by holding that the A.D.A. had not committed prosecutorial misconduct by: (1) expressing his personal opinion of the appellant's guilt and the credibility of his witnesses during closing by suggesting to the jurors that the appellant had paid his witnesses; and (2) stigmatizing the appellant by referring him as a "predator" and a "rapist" during closing?
Further, the portion of the Superior Court's opinion relating to issue (c) is VACATED, and this matter is REMANDED to the Superior Court with instructions to remand this case to the trial court to address specifically issue c. 1 of Petitioner's Pa.R.A.P.1925(b) statement of matters complained of on appeal (whether the assistant district attorney committed prosecutorial misconduct by "expressing his personal opinion of [Petitioner's] guilt and credibility of his witnesses during closing argument by suggesting to the jurors that [Petitioner] had paid his witnesses. ( [Notes of Testimony] 7/21/04, at 52-53))." See Commonwealth v. DeJesus, 581 Pa. 632, 868 A.2d 379, 381 (2005) (holding that the trial court's failure to discuss preserved claims of trial court error required remand to the trial court for issuance of an adequate opinion in accordance with Pa. R.A.P.1925).